Citation Nr: 1133828	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-46 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, including as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for thyroid cancer/parathyroid cancer, status post (s/p) thyroidectomy, including as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for subcapsular cataracts, including as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for age related macular degeneration, including as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for heart disease, including as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for kidney stones, including as secondary to thyroid cancer, including as a result of exposure to ionizing radiation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi.  This case is currently under the jurisdiction of the RO in Providence, Rhode Island.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not shown to have performed official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan.

2.  The Veteran was not shown to have been exposed to ionizing radiation during his military service.  

3.  Multiple myeloma was not shown to have been present in service, or within a year of service, nor was it shown to have been caused by a disease or injury in service, including exposure to ionizing radiation.

4.  Thyroid cancer/parathyroid cancer was not shown to have been present in service, or within a year of service, nor was it shown to have been caused by a disease or injury in service, including exposure to ionizing radiation.

5.  Subcapsular cataracts were not shown to have been present in service, nor were they shown to have been caused by a disease or injury in service, including exposure to ionizing radiation.

6.  Age related macular degeneration was not shown to have been present in service, nor was it shown to have been caused by a disease or injury in service, including exposure to ionizing radiation.

7.  Heart disease was not shown to have been present in service, or within a year of service, nor was it shown to have been caused by a disease or injury in service, including exposure to ionizing radiation.

8.  Kidney stones were not shown to have been present in service, or within a year of service, nor were they shown to have been caused by a disease or injury in service, including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein. . 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Thyroid/parathyroid cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Subcapsular cataracts were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Age related macular degenerative was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5.  Heart disease was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

6.  Kidney stones were not incurred in or aggravated by service, nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2009 which explained the parameters of VA's duty to assist him with obtaining evidence in support of his claim.  The April 2009 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability, as well as explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran was sent a second letter containing this information in September 2009.

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including private treatment records, internet articles about radiation that were submitted by the Veteran, and the written contentions of the Veteran.

In this case, the Veteran's service treatment records (STRs) are unavailable through no fault of the Veteran.  The Board acknowledges its heightened obligation to consider carefully the benefit of the doubt rule in cases where the Veteran's service treatment records are unavailable through no fault of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was not afforded a VA examination with respect to his claims.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide examinations with respect to the Veteran's claims because the record does not contain any competent and credible evidence that the Veteran's multiple myeloma, thyroid/parathyroid cancer s/p thyroidectomy, subcapsular cataracts, age related macular degeneration, heart disorder, or kidney stones may be associated with his military service or with a service connected disability.

For the reasons set forth above, the Board concludes that VA satisfied its obligations pursuant to the VCAA.

  Service connection

The Veteran contends that he developed multiple myeloma, thyroid/parathyroid cancer, subcapsular cataracts, age related macular degeneration, a heart disorder, and kidney stones, as a result of exposure to ionizing radiation in service.  He also contends that his kidney stones are secondary to treatment for thyroid cancer.  The Veteran contends that he was exposed to radiation from the bombs that were dropped on Hiroshima and Nagasaki, Japan in 1945.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancer, heart disease, and kidney stones, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In some cases, in-service incurrence may be established by presumption.  Relevant to this case, if a Veteran is a "radiation exposed veteran" then certain diseases will be presumed to be service connected.  These diseases include multiple myeloma and thyroid cancer.  38 C.F.R. § 3.309(d). "Radiation exposed veteran" means either a Veteran who while serving on active duty, or an individual who while a member of a Reserve component of the Armed Forces during a period of active duty for training or inactive duty for training, participated in a radiation risk activity."  "Radiation risk activity" includes the "occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).   "Occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure, or deactivation and conversion of war plants or materials."  38 C.F.R. § 3.309(d)(3)(vi).

In a written statement dated in August 2009 the Veteran contended that he was on a Navy ship that was "near Japan" after the atomic bomb was dropped and that he was in Japan for a little over a year "in proximity of the atomic bomb's radiation."  In a written statement that was received by VA in March 2010 the Veteran contended that he was stationed approximately 150 miles from Hiroshima after the atomic bomb was dropped, from September 1945 to February 1946.  His ship was anchored off the coast when the 2nd atomic bomb was dropped.  His unit was within 150 miles of the bomb.  At times, as part of his duties, he travelled "closer" to the contaminated area.  In a written statement that accompanied his VA Form 9 dated in November 2010, the Veteran reiterated his prior contentions.  He contended that his duties took him "well within 50 miles or less of the Hiroshima site."  

The Defense Threat Reduction Agency (DTRA) investigated the Veteran's claim that he was involved in a radiation risk activity.  DTRA noted that on his Radiation Risk Activity Information Sheet the Veteran indicated that he was serving with the 389th Battalion as a medical aide in Osaka, Japan, from 30 days after the bomb dropped to his departure from Japan on January 27, 1946.  United States Army records reflect that while assigned to the Medical Detachment, 389th Infantry Regiment, the Veteran departed Saipan, Mariana Islands (over 1,500 miles from Japan) with his unit aboard the U.S.S. Latimer on September 22, 1945.  He arrived at Wakayama, Japan (about 155 miles from Hiroshima and 315 miles from Nagasaki) on September 27, 1945, disembarked, and traveled 50 miles northeast via train to Yao (a suburb of Osaka located 175 miles from Hiroshima and 345 miles from Nagasaki), where camp was established.  On September 30, 1945, the Veteran marched 4 miles with his unit to Taisho Airport, remaining there until October 10, 1945, when his unit travelled 10 miles via truck to Sakai.  The Veteran remained with his unit at Sakai until January 23, 1946, when he was released from his assignment and attached unassigned to the 11th Replacement Depot at Okazaki (approximately 270 miles from Hiroshima and 440 miles from Nagasaki) for return to the continental United States.  He departed Japan on January 27, 1946.  In summary, military historical records do not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan, as defined by the regulation.  

The evidence does not support the Veteran's contention that he was exposed to ionizing radiation in service.  He does not meet the definition of a "radiation exposed veteran" because his military duties did not take him within 10 miles of the city limits of either Hiroshima or Nagasaki.  While the Veteran contends that at times he came within 50 miles of Hiroshima, there is no competent evidence that he would have been exposed to ionizing radiation at this distance.  While the Veteran believes that he was exposed to radiation, there is no evidence that possesses the requisite expertise to determine the distance that radioactive effects from Hiroshima and Nagasaki covered.  Similarly, while he submitted an internet article which indicated that fallout contamination can "extend far beyond the blast" the article did not provide any information specific to the blasts at Hiroshima and Nagasaki, and it is therefore of limited probative value.  As previously noted, VA recognizes that a Veteran is a "radiation exposed Veteran" relevant to this claim only if he or she performed military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, and there is no evidence that the Veteran performed any duty in that close of proximity to Hiroshima or Nagasaki.  DTRA was able to account for the Veteran's presence with his unit, which did not come closer than 150 miles from Hiroshima, which was the closer of the two bombed cities.  

	A.  Multiple Myeloma

The Veteran contends that he developed multiple myeloma as a result of exposure to radiation in service.  While multiple myeloma is one of the diseases that is recognized to result from radiation exposure, 38 C.F.R. § 3.309(d), as previously discussed there is no competent evidence that the Veteran was actually exposed to radiation while he was in the service.  

While the Veteran may also demonstrate service connection on a direct, rather than a presumptive basis, Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994), in this case there is no evidence that the Veteran contracted multiple myeloma in service or within a year of his military service.  On his claim form which was received by VA in April 2009, the Veteran indicated that multiple myeloma onset in June 2006, which is more 60 years after his service.  

The Veteran submitted a letter from his physician, Dr. A.T., who opined that it was "likely that [the Veteran's myeloma] may be a result of his previous radiation exposure."  He also submitted a letter from another of his physicians, Dr. J.M.G., who opined that there was a "reasonable likelihood" that the Veteran's multiple myeloma resulted from his radiation exposure.  However, these opinions were based on the presupposition that the Veteran was exposed to radiation in service.  As previously discussed, the evidence does not support such exposure.  Thus, the opinions of Dr. A.T. and Dr. J.M.G. are insufficient to establish a nexus between the Veteran's service and his multiple myeloma.  

	B.  Thyroid/parathyroid cancer

The Veteran contends that he developed thyroid/parathyroid cancer as a result of exposure to radiation in service.  While thyroid cancer is one of the diseases that is recognized to result from radiation exposure, 38 C.F.R. § 3.309(d), as previously discussed there is no competent evidence that the Veteran was actually exposed to radiation while he was in the service.  

There is no evidence that thyroid cancer was present in service or within a year of the Veteran's service.  On the Veteran's claim form he indicated that thyroid/parathyroid cancer onset in May 1996, which is approximately 40 years after his service.  This is confirmed by treatment records from Rhode Island Hospital which indicate that the Veteran underwent surgery for a primary hyperparathyroidism and a thyroid mass, which turned out the be a parathyroid adenoma, in May 1996. 

The Veteran submitted a letter from Dr. J.M.G., who opined that there was a "reasonable likelihood" that the Veteran's thyroid cancer resulted from his radiation exposure.  However, this opinion is based on an inaccurate factual foundation because the evidence does not show that the Veteran was actually exposed to radiation in service.  Therefore, it is insufficient to establish a nexus between the Veteran's service and his thyroid cancer.

	C.  Subcapsular cataracts

The Veteran contends that he developed subcapsular cataracts as a result of exposure to radiation in service.  In addition to the fact that there is no competent evidence that the Veteran was actually exposed to radiation in service, subcapsular cataracts are not one of the diseases that VA associated with radiation exposure.  38 C.F.R. § 3.309(d). 

Private treatment records demonstrate that the Veteran had subcapsular cataracts since at least 2001, which is approximately 55 years after his service.  However, the evidence does not show that subcapsular cataracts were present in service or that a disease or injury in service caused subcapsular cataracts.

	D.  Age related macular degeneration

The Veteran contends that he developed age related macular degeneration as a result of exposure to radiation in service.  In addition to the fact that there is no competent evidence that the Veteran was actually exposed to radiation in service, age related macular degeneration is not one of the diseases that VA associated with radiation exposure.  38 C.F.R. § 3.309(d). 

Private treatment records demonstrate that the Veteran has age related macular degeneration (ARMD).  Private treatment records show this disorder existed since at least 2002, which is more than 55 years after the Veteran's service.  The evidence does not show that age related macular degeneration was present in service or that a disease or injury in service caused age related macular degeneration.

	E.  Heart disorder

The Veteran contends that he developed a heart disorder, claimed as a triple bypass, as result of exposure to radiation in service.  In addition to the fact that there is no competent evidence that the Veteran was actually exposed to radiation in service, heart disease is not one of the diseases that VA associated with radiation exposure.  38 C.F.R. § 3.309(d). 

There is no evidence that any type of heart disorder was present in service or within 1 year thereafter.  The Veteran indicated on his claim form that this disorder onset in July 2001, which is approximately 55 years after his service.  There is also no competent evidence that a heart disorder is due to a disease or injury that occurred in service.  While the Veteran attributes this disorder to radiation exposure, as noted his exposure to radiation in service was not shown, and, furthermore, the Veteran lacks the specialized expertise that is necessary in order to establish a relationship between exposure to radiation and the development of heart disease decades later.

	F.  Kidney stones

The Veteran contends that his kidney stones may have formed from elevated calcium levels from his parathyroid cancer and are therefore related to radiation.  In addition to the fact that there is no competent evidence that the Veteran was actually exposed to radiation in service, kidney stones are not one of the diseases that VA associated with radiation exposure.  38 C.F.R. § 3.309(d). 

The evidence of record does not show when the Veteran was first diagnosed with kidney stones.  There is no evidence that kidney stones were present in service or within a year of service.  The Veteran does not even allege that kidney stones onset within a year of his separation from active, service, instead attributing them to treatment for thyroid/parathyroid cancer which occurred in May 1996.  There is no competent evidence that kidney stones were caused by a disease or injury in service.  While the Veteran attributes this disorder to radiation exposure, as noted his exposure to radiation in service was not shown, and, furthermore, the Veteran lacks the specialized expertise that is necessary in order to establish a relationship between exposure to radiation and the development of kidney stones decades later

Moreover, service connection cannot be established for kidney stones as secondary to thyroid/parathyroid cancer because the Veteran is not service connected for thyroid/parathyroid cancer.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for multiple myeloma is denied.

Service connection for thyroid cancer/parathyroid cancer, s/p thyroidectomy, is denied.

Service connection for subcapsular cataracts, is denied.

Service connection for age related macular degeneration is denied.

Service connection for heart disease is denied.

Service connection for kidney stones is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


